EXHIBIT A
GASS      WEBER        MULLINS          LLC
3 0 9 N W A T E R ST M I L W A U K E E W l 5 3 2 0 2
T E L 4 t 4 2 23 3 3 0 0 F A X 4 1 4 2 2 4 6 1 1 6
www.gasswebermullins.com




 VIA E L E C T R O N I C MAIL                                                                  R A L P H A. W E B E R
                                                                               D I R E C T D I A L : 41 4 - 2 2 4 - 7 6 9 8
                                                                              weber(a!qasswebermullins.com


 December 4, 2015

 Thomas L. Shriner, Jr.
 Foley & Lardner
 777 East Wisconsin Avenue
 Milwaukee, WI 53202

 Dear Tom:

        Thank you for our recent conversations about potential avenues to a mutually
 agreeable and productive resolution.

            To that end, as we discussed, would you please obtain and forward the following:

             1.         Company income tax returns for the last five years;

            2.          Latest interim financial statements (and interim financial statements for the
                        comparable period of the previous year);

            3.          Current Est of assets owned by the company that are not directly used in the
                        business operations, together with estimates of the current market value of
                        these nonoperating assets.

                        a. As to land within this category, please also provide the most recent
                           property tax biUs.

            4.          Any company budget, business plan and financial projections currendy in
                        place, or if none, then the most recent such budget, business plan and financial
                        projections.

            Thank you.
                                                        Sincerely,


                                                        Ralph A. Weber

 RAW:lg
Thomas L. Shriner, Jr.
December 4, 2015
Page 2


bcc: John Dewey
     Thomas J. Duffey, Jr.
